Per curiam.
The plaintiff "husband” sued for divorce asserting that his common law marriage to defendant was irretrievably broken. The defendant denied that a common law marriage existed. She proved that she had a prior undissolved marriage which lasted until shortly before a child was born to these parties.
The trial judge found that no common law marriage was entered into by these parties after the defendant’s divorce from her prior husband. The evidence was conflicting and hence there was evidence to support this finding. Foster v. Foster, 178 Ga. 791 (3) (174 SE 532) (1934); Spivey v. Spivey, 236 Ga. 725 (1) (225 SE2d 288) (1976).

Judgment affirmed.


All the Justices concur.